PER CURIAM.
Whereas, the judgment of this court was entered on the 8th day of January, 1963 (Fla.App., 148 So.2d 285), reversing the order of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 28, 1963 (155 So.2d 785), and mandate dated September 11,1963, now lodged in this court, reversed this court’s judgment with directions to affirm the order of the trial court,
Now, therefore, It is Ordered that the mandate of this court issued on January 21, 1963, is withdrawn, the judgment of this court filed January 8, 1963, is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the order of the Circuit Court appealed from in this cause is affirmed; costs allowed shall be taxed dn the Circuit Court (Rule 3.16 subd. b, F.A.R., 31 F.S.A.).